Citation Nr: 0112298	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-14 536 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had recognized service in the United States Armed 
Forces of the Far East (USAFFE) from September 1941 to April 
1942.  He was a prisoner of war (POW) from April 1942 to 
August 1942.  After being released by the Japanese forces in 
August 1942, the veteran worked as a farmer until April 1945, 
when he reported back to his unit in the USAFFE and served 
until April 1946.  The veteran died in August 1986 and the 
appellant is his surviving spouse. 

This matter comes before the Board on appeal from a rating 
decision of February 2000, which held that the appellant's 
claim was reopened but denied her claim on the grounds that 
the claim was not well grounded. 

A review of the history of this case shows that the 
appellant's initial claim for service connection for the 
cause of the veteran's death was denied by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, in May 1992.  In an August 1994 decision, the 
Board of Veterans' Appeals (Board) denied the claim.  In 
January 1996, the United States Court of Veterans Appeals 
(since March 1, 1999, the United States Court of Appeals for 
Veterans Claims) (Court) affirmed the Board's denial of the 
appellant's claim. 

A November 1997 decision by the RO held that the appellant's 
claim was reopened but denied her claim after a de novo 
review of the evidence.  The case was appealed to the Board.  
The Board afforded a de novo review and in a June 1999 
decision denied service connection for the cause of the 
veteran's death.  

In November 1999 the RO denied service connection for the 
cause of the veteran's death and the appellant did not appeal 
this decision.


FINDINGS OF FACT

1.  VA's duty to notify and assist the appellant has been 
satisfied.   

2.  The veteran, who served during World War II and was a 
former POW, died in August 1986, with the cause of death 
listed on the death certificate as cardio-respiratory arrest.  
The doctor who signed the death certificate later affirmed in 
June 1996 that the antecedent causes of the veteran's death 
were bronchial asthma and anemia.  

3.  At the time of his death, the veteran was not service-
connected for any disability.

4.  The appellant's claim has been denied on several 
occasions, including by an unappealed rating decision of 
November 1999.  

5.  The additional evidence added to the record since the 
November 1999 RO decision is cumulative and repetitious; does 
not bear directly and substantially upon the specific matter 
under consideration; and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The unappealed November 1999 RO decision denying the 
appellant's claim of service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2000).  




2.  No new and material evidence has been presented to 
warrant reopening the claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5108 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was a POW from April 1942 to August 1942.  After 
being released by the Japanese forces in August 1942, the 
veteran worked as a farmer until April 1945, when he returned 
to military control and served until April 1946.  The service 
medical records are not available and are presumed to be lost 
or destroyed as a result of the war.  However, in an 
Affidavit for Philippine Army Personnel dated in April 1945, 
the veteran reported that he had been treated for malaria and 
dysentery in April 1942, and in an affidavit dated in 
December 1945 he reported that he had been treated for 
malaria as a POW in April 1942.  He further indicated that he 
was treated during service by an "army [doctor]."

In May 1956, the veteran submitted an application for 
compensation seeking service connection for dysentery and 
malaria.  On the application he reported that he had received 
no treatment while in service but that he had been treated 
for the two diseases by J. Daite, M.D., in 1942.  No other 
illnesses or diseases were listed in the application.  The 
veteran further submitted a Certificate of Attending 
Physician completed by Dr. Daite in June 1956, who stated 
that he had treated the veteran in 1942 for chronic malaria 
and beriberi.

In July 1956, the RO denied service connection based on the 
lack of evidence showing that the two diseases were incurred 
or aggravated during service.  In October 1956, the veteran 
submitted an affidavit by one of his fellow comrades, stating 
that the veteran was "very sick" and "weak" after his release 
in August 1942 and underwent medical treatment at that time.  
The RO construed the submission of the affidavit as a request 
for reconsideration and denied the request.  The veteran did 
not appeal the decision.

The veteran died in August 1986 as a result of cardio-
respiratory arrest, as reported on his death certificate.  
The death certificate does not indicate that any antecedent 
cause, underlying cause, or other significant condition 
contributed to the veteran's death.  At the time of his 
death, the veteran was not service connected for any injury 
or disease.

The appellant initially filed an Application for Dependency 
and Indemnity Compensation (DIC) benefits in July 1991, 
contending that the cause of the veteran's death was the 
result of conditions he acquired while being held as a POW.  
Therefore, the appellant asserts that she is entitled, under 
the applicable POW presumptions, to DIC based on service 
connection for the cause of the veteran's death.

A June 1991 medical certificate from Vincente N. Sta. Maria, 
M.D., indicates that he had treated the veteran since 1946 
for angina pectoris and that the veteran died in 1986 due to 
cardiac arrest.

Two of the veteran's military comrades submitted affidavits 
dated in August 1991 wherein they stated that the veteran had 
a heart ailment in 1946 which continued until his death.  
Another August 1991 affidavit contained statements by 
relatives of the veteran indicating that they often 
accompanied the veteran, on account of his "heart sickness," 
when he visited a "quack" doctor.




In response to a request from the RO, Dr. Sta. Maria replied 
in a March 1992 letter that all of his clinical records 
regarding the veteran had been destroyed in a house fire in 
1983.  He further stated that the records were probably not 
available at that time anyway because records that old were 
discarded to make space for new cases.

In an August 1994 decision, the Board denied the appellant's 
claim and based its finding on the lack of evidence tending 
to show that the veteran had incurred or aggravated a heart 
problem during service, or within the presumption period 
thereafter, and the lack of evidence etiologically linking 
the alleged in-service heart problem to his death.

The appellant appealed the Board's decision, and in January 
1996, the Court issued a memorandum decision holding that the 
appellant had not demonstrated that the Board committed error 
warranting remand or reversal.  Therefore, the Court affirmed 
the Board's August 1994 denial of the appellant's claim.

Thereafter in June 1996, the appellant submitted medical 
records from M. De Guia, M.D., showing that the veteran was 
diagnosed with anemia and coronary heart disease, and 
received in-patient treatment for the same in November 1982.  
The appellant also submitted "certificates" from Dr. De Guia, 
dated in June 1996, stating that he treated the veteran for 
bronchial asthma in March 1984 and February 1986.

The appellant also submitted a June 1996 affidavit from B. 
Aguado, M.D., stating that he was the physician who certified 
the veteran's death and confirming the cause of death as 
cardio-respiratory arrest.  Dr. Aguado also stated that the 
death certificate failed to include a notation that bronchial 
asthma and anemia, which had been lingering for two years 
prior to the veteran's death, were antecedent causes of his 
death.  Dr. Aguado stated that the omission of this 
information was "due to an honest omission" of an employee 
who was told to include the antecedent causes on the death 
certificate but forgot to do so.

Also submitted as new and material evidence was a January 
1997 joint affidavit of B.M. and T.M., who stated that they 
had been POWs with the veteran and that they observed the 
veteran "suffer[ing] like us with localized edema, swelling 
of feet and ankle joints, shortness of breath, & dyspnea plus 
beri-beri [sic] and dysentery."

Another January 1997 joint affidavit, signed by E.D., D.C., 
and F.L., states that they were neighbors of the veteran and 
observed that he could not continuously walk five meters 
without stopping.  They stated that based on their 
observation, the veteran suffered with dyspnea, and shortness 
of breath and that according to the appellant, the veteran 
suffered from many sicknesses, especially heart disease.  
They had observed the veteran for almost 20 years.  

The appellant presented testimony at an April 1997 personal 
hearing.  A copy of the transcript is in the claims file.  
The appellant recounted her observations that the veteran had 
been experiencing shortness of breath and chest pain.  J.C. 
also presented testimony and stated that he too had been 
interned with the veteran.  He recounted his observations 
that the veteran appeared very pale and weak, and appeared 
very sick while in captivity.  J.C. further testified that he 
observed that the veteran was suffering from shortness of 
breath, beriberi, and dysentery, and that "both [the 
veteran's] legs were edematous or . . . swollen."  J.C. 
recalled that the veteran suffered from these conditions even 
after his discharge from the service.  He also testified that 
he believed "these conditions" eventually led to the 
veteran's death.

After receiving the additional evidence and testimony noted 
above, the RO found that the evidence was new and material 
for the purpose of reopening the appellant's claim for DIC 
benefits.   Upon a de novo review of the appellant's claim, 
and with consideration of the presumptive provisions of 
38 C.F.R. § 3.309, the RO denied the appellant's claim, 
holding in November 1997 that the preponderance of evidence 
continued to weigh against a grant of service connection for 
the cause of the veteran's death.  The appellant initiated 
and perfected an appeal to this decision.

In June 1999, the Board found that there was new and material 
evidence to reopen the appellant's claim and then denied 
service connection for the cause of death on the merits.  The 
Board found that there was no competent and probative 
evidence supporting witnesses' statements that during service 
the veteran incurred or was treated for disabilities that 
caused or contributed to his death.  

The appellant submitted a letter in July 1999 seeking to 
reopen the claim under the provision of the POW legislation 
U. S. Public Law 97-37 and 100-322.  She argued that as the 
veteran was a former POW and the cause of death was cardio-
respiratory arrest, this was covered by POW legislation 
pertaining to heart disease.  She submitted a July 1999 
Medical Certificate from Dr. Teodoro C. Navarro certifying 
that he had treated the veteran off and on from 1975 to 1985 
for chronic malaria, "beri beri" heart disease, angina 
pectoris, and myocardial infarction.  He wrote that proper 
medical management had been instituted but the veteran's 
condition remained unstable because he could not regularly 
buy the medication.  

In November 1999 the RO denied service connection for the 
cause of the veteran's death and the appellant was notified 
by letter dated in the same month.  The RO determined that 
the medical statement from Dr. Navarro only showed that the 
veteran was allegedly treated for a heart disease from 1975 
to 1985 and did not establish that the diagnosed beriberi 
heart disease played a role in causing his death.  

In February 2000, the appellant submitted another application 
to reopen the claim and asked that consideration be given to 
the POW legislation signed into law in August 1993.  She 
wrote that the veteran served in USAFFE and had been a POW.  
She pointed out that under the law, former POWs who died due 
to sickness related to heart disease, which she claimed was 
the stated cause of the veteran's death, were to be service-
connected.  She contended that the veteran had been confined 
and treated for many sicknesses especially for heart disease 
by several physicians.  

With her letter, the appellant submitted a January 2000 
Medical Certificate from Eustacio Endaya, M.D., certifying 
that the veteran had been a patient off and on from 1955 up 
to 1980 due to "beri beri" heart disease, myocardial 
infarction, "diabetis, militus" and "PTB."  Dr. Endaya 
wrote that proper medical management had been instituted but 
the veteran's physical condition remained unstable due to 
economic hardship.  In addition, he wrote that clinical 
records of treatment were unavailable because they were all 
destroyed by a typhoon.  The appellant wrote that the 
evidence was being submitted as new and material evidence to 
satisfy and comply with the November 1999 letter received 
from the RO.

In February 2000 the RO found that the evidence from Dr. 
Endaya was new and material evidence and reopened the claim.  
The RO determined, however, that Dr. Endaya's medical 
certificate failed to show that the death-causing cardio-
respiratory arrest was the result of the heart disease 
allegedly treated by Dr. Endaya for 25 years.  Therefore the 
claim was denied as not well-grounded.  The appellant was 
notified by letter in March 2000.  

In April 2000 the appellant submitted a notice of 
disagreement with the March 2000 letter.  A statement of the 
case was issued in May 2000 and the appellant perfected her 
appeal by the submission of VA Form 9 in June 2000.  

Legal Criteria

Generally, service connection may be granted for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2000).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either a principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312 (2000).  A service-connected disability will 
be considered the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).  A 
service-connected disability will be considered a 
contributory cause of death when it is shown that it 
contributed substantially or materially to death; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  The debilitating effects of a service-
connected disability must have made the veteran materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  Lathan v. Brown, 
7 Vet. App 359 (1995).

In the case of former POW's, VA regulations provide that a 
number of diseases, including berberi heart disease, will be 
considered service-connected if found at any time after 
discharge or release from active service, even though there 
is no record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  See 38 C.F.R. § 3.309(c) (2000).  For 
purposes of applying 38 C.F.R. § 3.309, the term "beriberi 
heart disease" includes ischemic heart disease in a former 
POW who experienced localized edema during captivity.  Id.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new legislation further provides:

Nothing in this section shall be 
construed to require the Secretary to 
reopen a claim that has been disallowed 
except when new and material evidence is 
presented or secured, as described in 
section 5108 of this title.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104. (West 1991).  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  If a claim of entitlement to service connection 
has been previously denied and that decision became final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The submission of additional evidence during the course of 
the one-year appeal period does not extend the time for 
initiating or completing an appeal of the adverse 
determination.  38 C.F.R. § 20.304 (2000).

The regulations also provide that "new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision if a timely appeal has been 
filed ... will be considered as having been filed in connection 
with the claim which was pending at the beginning of the 
appeal period."  38 C.F.R. § 3.156(b) (2000).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  If a claim has been previously denied 
and that decision became final, the claim can be reopened and 
reviewed only if new and material evidence is presented with 
respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In addition, 
all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  


Analysis

The appellant was provided with a copy of the detailed rating 
decision on appeal explaining the RO's decision in her claim 
and a statement of the case containing all of the relevant 
laws and regulations, including those on finality and on new 
and material evidence, and a discussion of the evidence 
received in support of reopening her claim.  Inasmuch as the 
RO reopened the claim and then found that it was not well 
grounded, the appellant was informed of the type of evidence 
needed to establish a well grounded claim (evidence 
demonstrating that the cause of the veteran's death may be 
related to service).  Although the concept of a well-grounded 
claim was eliminated by the Veterans Claims Assistance Act of 
2000, it is the Board's conclusion that the same type of 
evidence is needed to reopen the claim.  Additionally, the 
appellant was given the opportunity to submit evidence and 
argument in support of her claim and she did so.  Thus, VA's 
duty to notify the appellant has been satisfied, and she has 
not identified any evidence which the RO could assist her in 
obtaining.

The appellant has claimed service connection for the cause of 
the veteran's death on several occasions.  Most recently the 
RO denied the claim in November 1999 and 

inasmuch as she did not appeal that determination, it is 
final.  38 U.S.C.A. § 7105(c) (West 1991).  To reopen her 
claim she must present new and material evidence.  38 
U.S.C.A. § 5108 (West 1991) 

In February 2000, the appellant submitted another application 
to reopen the claim.  In a February 2000 rating decision, the 
RO reopened the claim, found that it was not well grounded, 
and denied entitlement to service connection for the cause of 
the veteran's death.  This appeal ensued.   

The fact that the RO reopened the claim is not binding on the 
Board.  In fact, the Board must make its own determination as 
to whether new and material evidence has been presented 
before it can reopen a claim and readjudicate the merits of 
the claim.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd., 
83 F.3d 1380 (Fed. Cir. 1996).  

The Court has determined that "in order to warrant reopening 
a previously and finally disallowed claim, the newly 
presented or secured evidence must be not cumulative of 
evidence of record at the time of the last prior final 
disallowance and must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim."  Evans v. Brown, 
9 Vet. App. 273, 284 (1996).  The evidence must be probative 
of each issue which was a specified basis for the last final 
disallowance.  See Struck v. Brown, 9 Vet. App. 145, 151.  
Additionally, 38 C.F.R. § 3.156(a) requires that the newly 
presented evidence "be so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge v. West, 155 F.3d 1356, 1360-62 (Fed. Cir. 
1998).

Evidence submitted since the June 1999 rating decision, 
includes a statement from the appellant and a January 2000 
Medical Certificate from Dr. Eustacio Endaya certifying that 
he had treated the veteran off and on from 1955 up to 1980 
due to "beri beri" heart disease, myocardial infarction, 
"diabetis, militus" and "PTB."  

The appellant contends that under the POW regulations signed 
into law in August 1993 the cause of the veteran's death 
should be service-connected, arguing that he was a POW and 
died of sickness related to heart disease.  This argument had 
been previously considered and rejected.  Thus, it is not new 
and material evidence.  Additionally, the appellant's belief 
as to a relationship between any heart disease incurred in 
service and the cause of the veteran's death is not 
competent.  Such a determination requires "specialized 
knowledge or training," and, therefore, cannot be made by a 
lay person.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

The November 1999 rating decision, which was the last final 
denial of entitlement to service connection for the cause of 
the veteran's death, was on the basis that the medical 
certificate submitted with the appellant's claim did not 
establish that the allegedly diagnosed beriberi heart disease 
played a role in causing the veteran's death.  The medical 
evidence submitted with the present claim indicates that from 
1955 to 1980 the veteran had been treated by Dr. Endaya for 
multiple disorders, including beriberi heart disease.  The 
statement is very similar to statement by Dr. Navarro that 
was received by the RO in August 1999 and was considered in 
the November 1999 rating decision.  In fact, Dr. Navarro's 
statement indicated that he had treated the veteran closer to 
the time of death than Dr. Endaya.  In any event, this 
medical evidence is cumulative of that previously submitted 
and considered.  Although there is a medical diagnosis of 
record which tends to establish that the veteran had beriberi 
heart disease after service, there is no medical evidence of 
record indicating that beriberi heart disease or ischemic 
heart disease played a role in causing or contributing to the 
veteran's death.  Dr. Endaya's statement does not link the 
veteran's reported heart disease to his death as either a 
principal or contributory cause and merely reiterates what 
Dr. Navarro previously stated, except that Dr. Navarro 
reportedly treated the veteran for five years later (and 
closer to death) than Dr. Endaya.  Nor does the additional 
evidence tend to relate bronchial asthma or anemia, the 
conditions that were reported to be antecedent causes of 
death, to the veteran's service.  As such, the medical 
certificate is not new and material evidence and of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  As we have determined that 
the evidence presented since the prior final disallowance of 
the claim is not new and material evidence, it does not serve 
as a basis for reopening the claim.


ORDER

New and material evidence not having been submitted or 
secured, the claim for service connection for the cause of 
the veteran's death is denied. 




		
JANE E. SHARP
Member, Board of Veterans' Appeals


 

